Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2. 	This Office Action is response to Applicants' Non-Final Amendment filed on 06/07/2022. Claims 1-20 have been amended. Claims 1-20 are pending in this Office Action.

EXAMINER’S AMENDMENT
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
 	Authorization for this examiner's amendment was given in a telephone interview with Attorney Boyuan Wang (Reg. No.: L1325) on 08/25/2022 at 503-595-5300.

In claims:

Please replace claims 1, 4, 12, and 19 with the amended claims 1, 4, 12, and 19.
Claim 3 canceled.
New claim 21 added.






Amendments to the Claims:
1.	(Currently Amended) A computing system comprising:
one or more memories;
one or more hardware processing units coupled to the one or more memories; and
one or more computer readable storage media storing instructions that, when executed, cause the computing system to perform operations comprising:
determining at least a first constrained table updated at a first database system, wherein the at least a first constrained table comprises at least a first constrained field, wherein in the constrained table, values of the at least a first constrained field are constrained by values of one or more constraining fields of a constraining table in the first database system;
determining at least a first constraining field of the one or more constraining fields of the constraining table;
determining values of the constrained field in records of the at least a first constrained table;
generating a plurality of test conditions, wherein the plurality of test conditions are created for unique values of the values of the constrained field in records of the at least a first constrained table;
sending at least a portion of the plurality of test conditions to a second database system to be executed at the second database system, wherein the second database system is different than the first database system;
receiving test results from the second database system; [[and]]
sending an update to the second database system based at least in part on the received test results, wherein the update comprises at least a portion of values of the at least a first constrained table[[.]]; and
determining that a first value of the constrained field has already been analyzed, wherein a duplicate condition is not generated for the first value.  


3.	(Cancelled) 

4.	(Currently Amended) The computing system of claim 1, the operations further comprising:
determining that a second value of the constrained field has already been analyzed;
in response to determining that the second value of the constrained field has not been analyzed, generating a test condition for the second value.  

12.	(Currently Amended) The computing system of claim 1, the operations further comprising:
determining that a second value of the constrained field is present in at least a second table to be updated at the second database system; and
in response to determining that the second value of the constrained field is present in the at least a second table, not generating a test condition for the second value.

19.	(Currently Amended) One or more non-transitory computer-readable storage media comprising:
computer-executable instructions that, when executed by a computing system comprising at least one hardware processor and at least one memory coupled to the at least one hardware processor, cause the computing system to receive a plurality of test conditions from a first database system, wherein a given test condition of the plurality of test conditions specifies (1) at least one constraining table, (2) at least one constraining field, and (3) at least one test value for the at least one constraining field, wherein the at least one constraining table comprises the at least one constraining field, wherein in the constraining table, the at least one test value for the at least one constraining field constrains at least one value for at least one constrained field of a second table of the first database system, the second table being a constrained table comprising the at least one constrained field, and wherein the first database system does not send with the plurality of test conditions values of the constrained table of the first database system that are not used in the plurality of test conditions; 
computer-executable instructions that, when executed by the computing system, cause the computing system to execute the plurality of test conditions to produce test results indicating whether the plurality of tests succeeded or failed;
computer-executable instructions that, when executed by the computing system, cause the computing system to send at least a portion of the test results to the first database system; 
computer-executable instructions that, when executed by the computing system, cause the computing system to receive an update from the first database system, the update comprising at least one update value referencing a test value associated with at least one of the plurality of test conditions;  
computer-executable instructions that, when executed by the computing system, cause the computing system to apply the update, the applying the update comprising, for a table of a second database system, adding or modifying at least one table value with the update value, wherein the second database system is different than the first database system; and
computer-executable instructions that, when executed by the computing system, cause the computing system to determine that a first value of the constrained field has already been analyzed, wherein a duplicate condition is not generated for the first value.  

21.	(New) The computing system of claim 1, wherein:
(1)  test conditions are generated for duplicate values of the constrained field;
(2)  the determining that a first value of the constrained field has already been analyzed comprises analyzing the test conditions for duplicate conditions and determining that a first condition is duplicative of a second condition; and
(3)  not generating a duplicate condition for the first value comprises removing the second condition from a set of conditions to be sent to the second database system.

 


 

























Allowable Subject Matter
4. 	Claims 1-2, and 4-21 are allowed.
	The closest prior art, US Patent Publication No. 2017/0091184 A1 of Bender et al. (hereinafter Bender) teaches an automated database manager aspects selectively apply different active constraints within a definition statement for a hybrid constraint name to a relational database management system table data field. One at a time the definition statement constraints are selected and tested, their logical set values to TRUE in response to the testing meeting their defined conditions and an OR statement output generated of the logical values of all of the hybrid constraint name definition statement constraints; wherein the closest prior art, US Patent No.: 6,957,221 B1 of Hart et al. (hereinafter Hart) teaches an online primary database is automatically configured to enable a physically consistent snapshot of the primary database at the secondary database to be uniquely mirrored to a secondary remote database as backup while allowing the specialized control audit images to be created at the primary database.
Also, Bender and Hart fail to teach determining values of the constrained field in records of the at least a first constrained table; generating a plurality of test conditions, wherein the plurality of test conditions are created for unique values of the values of the constrained field in records of the at least a first constrained table; sending at least a portion of the plurality of test conditions to a second database system to be executed at the second database system, wherein the second database system is different than the first database system
.	However, the prior arts of record such as Bender and Hart do not teach or fairly suggest the steps as sending an update to the second database system based at least in part on the received test results, wherein the update comprises at least a portion of values of the at least a first constrained table; and determining that a first value of the constrained field has already been analyzed, wherein a duplicate condition is not generated for the first value.

The dependent claims bring definite, further limiting, and fully enable by the specification are also allowed.

5. 	        Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Hwa whose telephone number is 571-270-1285. The examiner can normally be reached on 9:00 am – 5:30 pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 571-272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only, for more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the PAIR system contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
08/25/2022											
										
/SHYUE JIUNN HWA/
Primary Examiner, Art Unit 2156